Case 9:20-cv-80869-RS Document 1-2 Entered on FLSD Docket 05/29/2020 Page 1of5

Filing # 106789429 E-Filed 04/28/2020 01:08:34 PM

IN THE CIRCUIT COURT OF THE 15th JUDICIAL CIRCUIT IN AND FOR
PALM BEACH COUNTY, FLORIDA

JENNIFER ROMAN,

 

CASE NO.
Plaintiff,
v.
WAL-MART STORES EAST, LP
SRARLES COLEMAN
Defendants.
COMPLAINT

COMES NOW, Plaintiff, JENNIFER ROMAN, (hereinafter “Plaintiff’) by
and through the undersigned counsel, hereby sues the Defendant, WAL-MART
STORES EAST, LP (hereinafter “defendant’), and CHARLES COLEMAN
(hereinafter “COLEMAN") as follows:

GENERAL ALLEGATIONS

1. This is an action for damages in excess of Thirty Thousand ($30,000.00)
Dollars and is within the jurisdiction of this Court.

2. That at all times material hereto the negligent acts were committed in Palm
Beach County, State of Florida and are otherwise sui juris.

3. That at all times material hereto defendant was and is a Foreign Profit
Corporation duly licensed and authorized to do business in Palm Beach
County, Florida.

4. That at all times material hereto, the Defendant owned, possessed and/or
otherwise was in control of the property known as WALMART

SUPERCENTER, located at or near 9990 Belvedere Rd West, West Palm

Beach, Palm Beach County, Florida.
Case 9:20-cv-80869-RS Document 1-2 Entered on FLSD Docket 05/29/2020 Page 2 of 5

5. At all times material herein, COLEMAN, is the store manager, is a resident of

Palm Beach County, and is otherwise sui juris

FACTS
6. On or about January 05, 2019, Defendant employee pushed a supply cart
into Plaintiff.
7. On or about January 05, 2019, Defendant employee was in the course and

scope of his job duties.

COUNT | -NEGLIGENCE of WAL-MART STORES EAST, LP

8. Plaintiff realleges paragraphs 1-7 as if fully set forth herein.

9. Defendant employee, in possession and control of the supply cart, owed a
duty to other people, including Plaintiff, to operate the supply cart in a safe
and controlled manner.

10. Defendant employee breached this duty by failing to operate the supply cart
in a safe and controlled manner that resulted in a collision with Plaintiff.

11.As a result of Defendant employee’s breach, the supply cart collided with
Plaintiff, causing severe injuries to the Plaintiff.

12. Defendant is responsible for the actions of their employee through doctrine
of respondent superior.

13. That as a further direct and proximate result of the negligence of Defendant
and employee, the Plaintiff has in the past and will in the future suffer
disability, disfigurement, pain and suffering, mental anguish, loss of capacity

for the enjoyment of life, expense of hospitalization, medical and nursing
Case 9:20-cv-80869-RS Document 1-2 Entered on FLSD Docket 05/29/2020 Page 3 of 5

care and treatment, scarring, surgery, loss of earnings, loss of ability to eam
money in the future, and aggravation of a previously existing condition. The
losses are either permanent or continuing and Plaintiff will suffer the losses

in the future.

WHEREFORE, the Plaintiff, demands judgment against Defendant in an
amount in excess of Thirty Thousand ($30,000.00) Dollars, exclusive of interest

and costs, which she prays for in addition thereto.

COUNT II - NEGLIGENCE AGAINST COLEMAN
14. Plaintiff re-alleges the allegations contained in paragraphs 1 through 5
as if fully set forth herein.

15. That on or about January 05, 2019, Plaintiff was walking on
WAL-MART's premises, she was hit with a supply cart, casing Plaintiff
injuries.

16. That at all times stated herein, COLEMAN, owed a duty of
care to the Plaintiff as a guest and/or invitee to supervise, train, and
hire the employees at the subject location.

17. That COLEMAN knew or should have known that the
employees at the subject location were improperly supervised, hired,
and trained.

18. COLEMAN knew, or with the exercise of reasonable care,
should have known that the Plaintiff and others could be injured as a

result of the improper supervision, hiring, and training, but negligently
Case 9:20-cv-80869-RS Document 1-2 Entered on FLSD Docket 05/29/2020 Page 4of 5

and carelessly failed to provide same.

19. That as a further direct and proximate result of the negligence of
COLEMAN, the Plaintiff has in the past and will in the future suffer disability,
disfigurement, pain and suffering, mental anguish, loss of capacity for the
enjoyment of life, loss of income, loss of earning capacity, medical expenses,
hospitalization expenses, therapy expenses, diagnostic expenses, Nursing
expenses, and/or aggravation of a previously existing condition. The losses are

either permanent or continuing and Plaintiff will suffer the losses in the future.

WHEREFORE, the Plaintiff demands judgment against COLEMAN in an
amount in excess of Thirty Thousand ($30,000.00) Dollars, exclusive of interest and

costs and any other relief this Court deems reasonable.

DEMAND FOR JURY TRIAL
The Plaintiff in the above-styled cause hereby demand a trial by jury of all of

the issues triable by right.

Dated: 04/22/20

Respectfully Submitted,

IAN BRESSLER LAW P.A.
12161 Ken Adams Way #113
Wellington, FL 33414

P- 561-305-8257

F- 561-210-8925
ian@ianbresslerlaw.com
Case 9:20-cv-80869-RS Document 1-2 Entered on FLSD Docket 05/29/2020 Page 5of5

By: /s/ Jan Bressler
lan Bressler, Esq.
Florida Bar No.: 104905
